Citation Nr: 0424076	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  92-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently rated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1979 to May 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In April 
1994 and October 1996 the Board remanded the case to the 
agency of original jurisdiction (AOJ) for additional 
development.  In November 1998, the Board remanded the issues 
of increased ratings for right knee chondromalacia and left 
knee chondromalacia to the AOJ for additional development.  

The Board notes that a substantive appeal, VA Form 9, was 
received in November 1998, in regard to the issue of TDIU.  

By rating decision dated in October 1999, the (AOJ) increased 
the evaluation for right knee chondromalacia to 10 percent 
and increased the evaluation for left knee chondromalacia to 
20 percent, the increases effective in June 1999.  The Board 
notes that since the increase to 10 percent for right knee 
chondromalacia and the increase to 20 percent for left knee 
chondromalacia did not constitute a full grant of the benefit 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appellant was afforded hearings in this case.  In July 
2003, the appellant testified before the undersigned Veterans 
Law Judge in Washington, D. C.  Transcripts of each of the 
hearings have been associated with the claims folder.  

The issues of increased ratings for right knee 
chondromalacia, left knee chondromalacia, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

In the November 1998 Board remand, the AOJ was requested to 
obtain a VA opinion regarding the appellant's right and left 
knee chondromalacia.  The VA examiner was specifically asked 
to express an opinion as to additional limitation of 
motion/function on flare-up or repeated use.  No opinion in 
that regard was provided in the report of examination.  The 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand is mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  Further, Dr. Neal's statement of 
July 1999 indicates laxity of both knees.  VA examinations 
noted no knee instability in July 1997, mild right knee and 
moderate left knee instability in June 1999 and again no 
instability in October 2001.  In light of these 
discrepancies, another examination is necessary.

The Board notes that at a personal hearing before the 
undersigned Veterans Law Judge, the appellant indicated that 
she was receiving Social Security Administration (SSA) 
disability benefits and indicated that there may be relevant 
SSA records pertaining to periodic examinations.  Transcript 
at 9-10 (July 2003).  It appears that there may be pertinent 
SSA records that have not been associated with the claims 
file.  

She also testified that she had undergone physical therapy at 
a VA facility, to include treatment in April 2003, and that 
she was being treated by her private physician, Green B. 
Neal, M.D.  Id. at 7.  It does not appear that all of the 
pertinent VA and private treatment records have been 
associated with the claims file.  

The Board notes that the June 1999 VA examination report 
indicates that the appellant had undergone workup at a 
private facility in May 1999.  It does not appear that these 
records have been associated with the claims file.  

The AOJ has not issued a sufficient VCAA letter in regard to 
the issues of increased ratings for right and left knee 
chondromalacia and has not issued a VCAA letter in regard to 
TDIU.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should issue a VCAA letter, 
with content-complying notice and proper 
subsequent VA process in regard to the 
issues of increased ratings for right 
and left knee chondromalacia and for 
TDIU.  

2.  The AOJ should obtain treatment 
records pertaining to the veteran from 
the VA Medical Center, Columbia, South 
Carolina from October 2001 to the 
present.

3.  The RO should attempt to obtain 
copies of clinical records pertaining to 
treatment of the veteran for knee and 
spine disabilities from Green B. Neal, 
M.D., Columbia, South Carolina, from 
January 2001 to the present.  Any 
records obtained should be associated 
with the claims file.   

4.  The RO should obtain all SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

5.  The AOJ should schedule the veteran 
for orthopedic examination to determine 
the degree of disability of each knee.  
The claims folder must be made available 
to the examiner prior to the 
examination, and the examiner must 
indicate that review of the folder has 
been accomplished.  The examiner should 
report all complaints and findings, 
including range of knee motion, in 
detail.  

If lateral instability or subluxation of 
the left knee and/or right knee is 
present, it should be described as either 
mild, moderate, or severe.  If possible, 
the examiner should reconcile the 
conflicting findings with regard to 
instability noted in the VA examinations 
of July 1997, July 1999 and October 2001 
and in Dr. Neal's July 1999 report. 

The examiner should be asked to determine 
whether there is (1) weakened movement, 
(2) excess fatigability, or (3) 
incoordination affecting the right knee 
and/or left knee which is attributable to 
the service connected disability; and, if 
feasible, each determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any (1) weakened movement, (2) excess 
fatigability, or (3) incoordination in 
the left knee and/or right knee.  

The examiner should be asked to express 
an opinion on whether pain in the left 
knee or right knee could significantly 
limit functional ability during (1) 
flare-ups or (2) during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss.

If the examiner finds that it is not 
feasible to answer a particular question 
or provide any opinion requested, he or 
she should so indicate.

6.  The AOJ should review the claims 
file and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued.  

7.  The appellant is notified that if she 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


